Case 19-70190-hdh11 Doc 32 Filed 07/30/19 Entered 07/30/19 15:00:28

Page 1 of 3

 

9:49 AM J&D CONSTRUCTION LLC
06/26/19 Balance Sheet
Cash Basis As of December 31, 2018
Dec 31, 18
ASSETS
Current Assets
Checking/Savings
FIDELITY BANK - SAVINGS 45.40
FIDELITY BANK -27,953.57
Total Checking/Savings -27,908.17
Total Current Assets -27,908.17
Fixed Assets
Accumulated Depreciation -260,325.78
Furniture and Equipment 387,583.48
Total Fixed Assets 127,257.70
TOTAL ASSETS 99,349.53
LIABILITIES & EQUITY
Liabilities
Current Liabilities
Other Current Liabilities
Income Tax Payable 8,218.00
Payroll Liabilities 3,002.40
Total Other Current Liabilities 11,220.40
Total Current Liabilities 11,220.40
Long Term Liabilities
N/P - Fidelity 133831 23,345.57
N/P - Billy Fowler Fidelity 12,892.57
N/P - Fidelity 120583 25,000.00
NIP - Fidelity 93124 223,440.52
NIP - KUBOTA 61,007.49
Total Long Term Liabilities 345,686.15
Total Liabilities 356,906.55
Equity
Members Draw -71,668.71
Members Equity -180,131.50
Net Income -5,756.81
Total Equity -257 557.02
TOTAL LIABILITIES & EQUITY 99,349.53

Page 1
Case 19-70190-hdh11 Doc 32 Filed 07/30/19 Entered 07/30/19 15:00:28

9:05 AM J&D CONSTRUCTION LLC
06/26/19 Profit & Loss
Cash Basis January through December 2018

Page 2 of 3

 

Ordinary Income/Expense
Income
Freight Income
Construction Income

Tota! Income

Cost of Goods Sold
Blueprints and Reproduction
Construction Materials Costs

Total COGS
Gross Profit

Expense
Advertising
Auto and Truck Expenses
Tags
Tolls
Fuel

Total Auto and Truck Expenses

Bank Service Charges

Damages

Depreciation Expense

Dues & Subscriptions

Equipment Rental for Jobs

Freight/Shipping

Insurance
Worker's Compensation Insurance
Insurance Expense - General

Total Insurance

Interest Expense
License and Permits
Meals and Entertainment
Office Supplies
Payroll Expenses
Payroll Taxes
Professional Fees
Legal Fees
Accounting Fees
Professional Fees - Other

Total Professional Fees

Rent Expense

Repairs and Maintenance
Subcontractors Expense
Supplies

Taxes

Telephone Expense
Uniforms

Utilities

Total Expense
Net Ordinary Income

Other Income/Expense
Other Income
Interest Income

Totai Other Income

TOTAL

18,470.75
455,796.73

474,267.48

959.40
29,587.84

30,547.24
443,720.24

491.00

523.80
34.92
34,539.88

35,098.60

12,705.50
3,589.13
64,356.00
293.16
9,386.22
17,424.80

7,819.03
19,160.78

26,979.81

22,074.49
1,718.08
510.88
850.71
191,054.09
1,647.42

375.00
4,145.00
475.00

4,995.00

1,786.12
28,769.04
575.00
§,407.10
9,532.12
960.94
4,578.61
1,666.61

446,450.43
-2,730.19

2.79
2.79

Page 1
Case 19-70190-hdh11 Doc 32 Filed 07/30/19 Entered 07/30/19 15:00:28 Page 3of3

 

9:05 AM J&D CONSTRUCTION LLC
06/26/19 Profit & Loss
Cash Basis January through December 2018
TOTAL
Other Expense - 7
Owners Life Insurance 3,029.41
Total Other Expense 3,029.41
Net Other Income -3,026.62
Net Income 5,756.81

 

Page 2
